211 Ga. App. 335 (1993)
439 S.E.2d 516
CLAFFEY
v.
THE STATE.
A93A2251.
Court of Appeals of Georgia.
Decided December 10, 1993.
James W. Bradley, for appellant.
*336 Robert E. Keller, District Attorney, Gina C. Naugle, Assistant District Attorney, for appellee.
McMURRAY, Presiding Judge.
Pursuant to a negotiated plea agreement in which she reserved a right to appeal from the denial of a motion to suppress evidence, defendant Sandra Claffey pleaded guilty to possession of cocaine (Count 1) and possession of marijuana (Count 2). This appeal followed. Held:
In her sole enumeration of error, defendant asserts the trial court erred in denying her motion to suppress evidence that was seized pursuant to a search warrant. More specifically, defendant attacks the search warrant, asserting it was issued without probable cause because it was based on the tip of an anonymous citizen. Defendant's enumeration is wholly without merit.
The affidavit upon which the warrant issued demonstrated that the police received a tip from one of defendant's neighbors who surmised that drugs were being sold from defendant's house; that acting upon the tip, the police set up surveillance in front of defendant's house; that the police observed the comings and goings of various individuals who entered defendant's house, stayed for a few minutes, and left; that the police stopped one of the automobiles that made a trip to defendant's house, interviewed the occupants, and asked permission to search the automobile; that a consent search of the automobile revealed a quantity of marijuana; and that the occupants said they purchased the marijuana from a white female at the house in question. The affidavit also demonstrated that after checking various records, the police learned that Jeff Claffey, a convicted felon, maintained water service at the house; and that Jeff Claffey filed a joint income tax return with defendant, showing the house to be their home address.
Even a cursory review of the affidavit demonstrates that the search warrant was not issued on the basis of an anonymous tip. On the contrary, the warrant was issued on the basis of a complete police investigation and a "totality of the circumstances" which revealed probable cause for a search. See Ferrell v. State, 198 Ga. App. 270, 271 (1) (401 SE2d 301); Butler v. State, 192 Ga. App. 710, 712 (386 SE2d 371). Cf. State v. Teague, 192 Ga. App. 839 (386 SE2d 718).
Judgment affirmed. Johnson and Blackburn, JJ., concur.